Case 9:19-mj-08052-WM Document 13 Entered on FLSD Docket 05/07/2019 Page 1 of 3



                              UN ITED STA TES D ISTRICT CO UR T
                              SOU THERN DISTRICT OF FLOR ID A

                                       C ase N o.19-8052-W M


    UN ITED STA TES O F AM ER ICA ,

        Plaintiff,                                             FILED BY                 D.C .

                                                                     Màt 2? 22!8
    LARRY RAY BON ,                                                  ANGELA E.NOBLE
                                                                    CLERK U S DIST.Cm
                                                                    s.n.oFF'
                                                                           1A.-w.
                                                                                RB.
        Defendant.



                             O R DER R EG A RD ING SPE EDY TR IA L

        On Febnlary 28, 2019, Defendant, Lan'y Ray Bon (ilDefendanf'), had his initial
 appearance in this cause.D efendant w as appointed the Federal Public Defender as his counsel,

 and Defendant's Preliminary Hearing/Arraignmentwas setfor March 14,2019.(DE 31.On
 M arch 7,2019,D efendant's counsel,A FPD K risty M ilitello,requested thatD efendant's M arch

 l4, 2019 Prelim inary Hearing/Arraignm ent be continued for a period of 60 days.D efendant

 consented and agreed to this requested continuance. Finding good cause after considering the

 dictatesofFederalRuleofCriminalProcedure 5.1(d),the Courtgranted Defendant'sMarch 7,
 2019 ore tenus m otion to continue his Prelim inary H earing/A rraignm ent to M ay 6,2019, and

 issued am ittenOrderRegardingSpeedyTrial(DE 111.
        A t the scheduled Prelim inary Hearing/Arraignm ent on M ay 6, 2019, defense counsel

 requested thatD efendant's Prelim inary Hearing/A rraignm entbe again continued,this tim e for a

 period of 75 days, to allow the defense to review D efendant's volum inous m edical records

 obtained from the SocialSecurity A dm inistration,to allow the defense's m ental health expert

 sufficienttim e to review the records and fully evaluate D efendant to address his m ental status
Case 9:19-mj-08052-WM Document 13 Entered on FLSD Docket 05/07/2019 Page 2 of 3



 and current m ental health diagnosis,and to engage in further discussions with the prosecutor

 aboutpotentialcharges and resolution.The G overnm entconctzrred in the D efendant'srequestfor

 a 75-day continuance and explained that D efendant's m entalhealth background would im pact

 the crim inalcharges broughtagainsthim .

         D efense counsel advised the Court that Defendant consented to rescheduling the

 Prelim inary Hearing/A rraignm entand w aived his speedy trialrights for the period ofthe 75-day

 continuance. M oreover, the C ourt conducted a sw orn inquiry of D efendant, and D efendant

 know ingly, intelligently, and voluntarily consented to rescheduling the Prelim inary

 H earing/Arraignm ent on the record and w aived his speedy trial rights for the 75-day period,

 through and including July 22,2019.1The undersigned also directed defense counselto file a

 w ritten speedy trialw aiver,signed by D efendant,which the defense agreed to do.

         Based upon the foregoing,the Courthas determ ined that the requirem ents of Federal

 Rule ofCriminalProcedure 5.1(d)have again been metas to Defendant's second requestto
 reschedule his Prelim inary Hearing.D efendant know ingly,intelligently, and voluntarily, and

 w ith the advice ofcom petentcounsel,consented to an extension ofthe Prelim inary H earing until

 July 22, 2019. A dditionally, defense counsel has m ade a show ing of good cause in that the

 defense needs additionaltim e to review D efendant's volum inous m edicalrecords,D efendant's

 expert needs additional tim e to review the records and further evaluate D efendant, and the

 defense needs additionaltim e to negotiate a prom pt and fair resolution of this crim inal m atter

 w ith the Governm ent.z



 1TheCourtnotesthatD efendant'scounselstatedthatDefendantiscom petenttoproceed in thiscase. Further,
 Defendantwas Iucid,understood w hatwasgoing on during the hearing,and directly answered alIofthe Court's
 questions.Defendantclearlyappearsto becom petent.
 2The partiesare advised thatthe Courtisnotinclined to grantany furthercontinuancesofthe Prelim inary Hearing,
 absentthem ostcom pellingandextraordinarycircum stances.TheCourtexpectsthepartiesto proceed onJuly22,
 2019.
Case 9:19-mj-08052-WM Document 13 Entered on FLSD Docket 05/07/2019 Page 3 of 3




         ln granting such continuance ofD efendant's Prelim inary H earing untilJuly 22,2019,the

 Courttinds thatthe ends ofjustice served by granting such continuance outweigh the best
 interestofthe public and Defendantin a speedy trial.The Court's reasons for its tinding thatthe

 endsofjusticeservedby grantingsuch continuanceoutweighthebestsinterestsofthepublicand
 D efendant in a speedy trial are the follow ing: 1) the necessity and request of Defendant,his

 defense counsel, and the defense expert to have an opportunity to review D efendant's

 volum inous m edicalrecords and to allow the defense to engage in discussions and negotiations

 w ith the prosecutor regarding potential charges and a possible resolution of this very serious

 case;2)the necessity ofthe defense to properly investigate thiscomplex and seriouscase,as
 wellasDefendant'sbackgrotmd,priortothePreliminaryHearing/Arraignment;3)thenecessity
 ofthedefenseto obtain afurthermentalevaluation ofDefendant;and 4)Defendant'sknowing
 and voluntary oraland written w aiverofhisspeedy trialrights.

         A ccordingly,the Courtfinds that the period from M ay 6,2019,through and including

 July 22, 2019, shall be excluded in com puting the tim e within which an infonnation or an

 indictm ent m ust be filed,or in com puting the tim e period w ithin which the trial of any such

 offensemustcommence.See18U.S.C.j3161(h).

        1DC
          -N-EandORDEREDinChambersatWestPalmBeach,PalmBeachCounty,Florida,
 this     day ofM ay,2019.
                                                             *


                                                      ILLIA M M A TH EW M A N
                                                    UN ITED STAT S M A G ISTRA TE JUD G E




                                                3
